Citation Nr: 0926574	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability (degenerative disc disease of the lumbar spine), 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 
1963 to December 1966 and the Air Force from September 1967 
to December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
dated in September 2005 that denied a rating in excess of 20 
percent for a lumbar spine disability; May 2006 that granted 
a 10 percent rating for right leg radiculopathy; and January 
2007 that granted a 10 percent rating for left leg 
radiculopathy.  In April 2007, the Veteran testified before 
the Board at a hearing held at the RO.  In January 2008, the 
Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by 
forward flexion of no more than 80 degrees, extension to no 
more than 30 degrees; and left and right lateral rotation to 
no more than 25 degrees.  It has not been productive of any 
incapacitating episodes within the past 12 months.  

2.  The Veteran's low back disability is manifested by 
neurological impairment of the lower extremities which 
approximates no more than mild incomplete paralysis of the 
sciatic nerves.

3.  The Veteran's low back disability is not productive of 
bowel or bladder impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5242, 5243 (2008).

2.  The criteria for a separate rating higher than 10 percent 
for mild incomplete paralysis of the right leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, DC 8520 (2008).

3.  The criteria for a separate rating higher than 10 percent 
for mild incomplete paralysis of the left leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In April 2005, prior to the initial adjudication of the claim 
for an increased rating for the Veteran's low back 
disability; and in July 2006, November 2006, and March 2008 
after the initial adjudication of his claims for increased 
ratings for radiculopathy of the lower extremities, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to obtain review his claims 
and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2008.  It is therefore inherent in the claims 
that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

The Board acknowledges that the notices sent to the Veteran 
in April 2005, July 2006, November 2006, and March 2008 do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, in notices dated in April 2005, July 2006, 
November 2006, and March 2008 he was told to submit evidence 
showing that his service-connected disabilities had worsened.  
The March 2008 notice also provided him with examples of 
evidence that may affect his disability ratings including 
information about on-going treatment records; recent Social 
Security determinations; or statements from employers as to 
his job performance, lost time, or other information 
regarding how his disabilities affected his ability to work.  
In addition, the May 2006 statement of the case, and January 
2007 and June 2008 supplemental statements of the case 
included the schedular criteria and diagnostic codes needed 
to support increased ratings for the Veteran's disabilities.  
Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his increased rating claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in April 2007 
testimony before the Board; statements made during VA 
examinations in July 2005, December 2006, and April 2008; and 
statements in support of his claims in which he discussed the 
severity of his disabilities and their affect on his daily 
life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Board's January 2008 remand, 
additional VA medical records were obtained.  In addition, VA 
medical examinations pertinent to the Veteran's claims were 
obtained in July 2005, December 2006, and April 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating. The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Board has evaluated the Veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 
rating of 20 percent is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
rating of 40 percent is warranted where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a rating of 100 percent is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The criteria for Intervertebral Disc Syndrome (DC 5243), 
permit rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5242, 5243 
(2008).  The Incapacitating Episode Formula provides that a 
20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), lumbosacral or 
cervical strain (5237), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in this case.

The Veteran filed his claim for an increased rating for a low 
back disability in February 2005 and that disability has been 
rated as 20 percent disabling under DC 5242, which 
contemplates intervertebral disc syndrome.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher rating of 40 percent rating is warranted where there 
is forward flexion of the thoracolumbar spine of 30 degrees 
or less.

VA medical records dated in May 2004 reflect the Veteran's 
complaints of back pain for which he took over-the-counter 
medication.  The assessment was low back pain with radicular 
symptoms.  He also complained of shooting pain in his right 
buttock that radiated to his right thigh and knee.  The 
assessment was sciatic and low back pain likely related to 
degenerative disc disease (DDD).  In July 2004, he presented 
with complaints of a two-year history of sciatic and low back 
pain.  He complained of pain in the right buttock that 
radiated down his right thigh and right knee that 
occasionally shot down to his mid-calf and worsened with 
bending or kneeling.  In August 2004, the Veteran denied any 
worsening of pain, but continued taking pain medication with 
mild relief.  He worked in the areas of maintenance and 
construction which involved large amounts of driving, 
bending, and lifting.  On examination, he appeared moderately 
uncomfortable sitting in a chair.  Lumbar range of motion in 
all planes was decreased and most painful with forward 
flexion, left-sided bending, and extension with right twist.  
It was noted that a February 2004 MRI of the lumbar spine 
showed a right S1 radicular pain pattern, lumbar spinal 
stenosis, DDD, and facet hypertrophy.  In September 2004, his 
pain was worse with trunk flexion; prolonged sitting, 
bending, and kneeling; and limited his activities of daily 
living.  However, he ambulated without the use of assistive 
devices and had good balance upon ambulation.  On range of 
motion testing, the Veteran's trunk was limited 30 percent 
except for flexion which was limited 50 percent due to pain.  
Upon palpation, there was tenderness to the right lumbar 
paraspinals.  The Veteran had decreased trunk and lower 
extremity endurance due to pain.  He began TENS unit 
treatment and physical therapy.  In October 2004, he 
continued to experience pain after prolonged sitting and 
reported that a home exercise program and TENS unit therapy 
eased his pain and stiffness.  A November 2004 MRI showed DDD 
of the cervical spine and DDD throughout the lower thoracic 
and the lumbar spine.  In December 2004, the Veteran 
complained of pain that radiated down the back of his right 
lower extremity that he rated a 6 out of 10 on the pain scale 
that was occasionally rated a 10 out of 10.  In February 
2005, he complained of difficulty standing, sitting, walking, 
bending, and kneeling.  Exiting and entering a car was also 
painful.  He desired to stop working, but was unable to do so 
financially.  He also indicated that he spent most of his 
time in bed.  In May 2005, there was point tenderness at the 
upper lumbar spine with paraspinal tenderness.  An MRI 
revealed degenerative joint and disc disease of the lumbar 
spine.

The Veteran underwent a VA spine examination in July 2005, at 
which time he was employed full-time as a maintenance 
mechanic.  While he complained that his back disability had 
worsened and made his duties as a mechanic difficult, he 
denied any flare-ups or incapacitating episodes.  He 
indicated that he had low back pain that ran down the back of 
his legs to the bottom of the foot.  He had not received any 
epidural steroid injections, but experienced some relief with 
physical therapy.  He did not have any back surgery and did 
not use any assistive devices.  On examination, he walked on 
his heels and toes without any difficulty.  Range of motion 
testing revealed that active and passive motions were 
equivalent.  Forward flexion was to 80 degrees with pain.  
Extension was to 30 degrees.  The Veteran could laterally 
bend to 20 degrees to the right and left with pain.  Rotation 
was to 25 degrees to the right and left with pain.  
Examination of the spine was negative for obvious scoliosis, 
although there was some mild tenderness to palpation around 
the paraspinal muscles bilaterally in the lumbosacral spine.  
Range of motion during passive, active, and repetitive 
motions were the same without any limitation secondary to 
weakness, fatigability, incoordination, or flare-ups.  The 
impression was degenerative joint disease (DJD) of the 
thoracolumbar spine and very mild radiculopathy of the right 
leg.

VA medical records dated in September 2005 reflect the 
Veteran's additional complaints of back pain and a diagnosis 
of multilevel DJD.  An October 2005 MRI of the lumbar spine 
was negative for any abnormal signal in the lumbar spine and 
included an assessment of DJD of the lumbar spine.  In 
December 2005, his lumbar spine and right-sided paraspinal 
muscles were tender to palpation.  Range of motion was intact 
with some pain.

In January 2006, the Veteran had continued complaints of low 
back pain.  In April 2006, he stated that continued to work 
as a maintenance mechanic, but that it was difficult due to 
his low back disability.  In July 2006, he was treated for 
chronic lumbago with radicular pain into the right buttock.

The Veteran underwent a VA joints examination in December 
2006, at which time he had a position in manufacturing.  He 
complained of worsening low back pain that radiated into his 
bilateral hip and buttock regions and down the right lower 
extremity.  He denied having any incapacitating episodes and 
did not require the use of assistive devices.  He was able to 
complete activities of daily living and his usual occupation, 
despite having significant pain.  He walked with a slightly 
antalgic gait, but he appeared to have good mobility and was 
able to toe and heel raise.  On range of motion testing, 
forward flexion was from 55 to 60 degrees with pain and 
stiffness.  Extension was to 20 degrees, further limited by 
pain and stiffness.  Right and left lateral bending and 
rotation were to 25 degrees with minimal discomfort.  There 
were no paraspinal musculature spasms noted in the low back 
region.  However, he had some mild tenderness to palpation in 
the paraspinal musculature region bilaterally.  An MRI of the 
low back revealed disk disease with mild bilateral lower 
extremity radiculopathy and mild hip osteoarthritis.  The 
ranges of motion during passive, active, and three repetitive 
motions were the same without any additional functional 
impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.

In January 2007, the Veteran complained of chronic lower back 
and bilateral lower extremity radicular pain.  Sharp pain 
traveled from his lower back into the right buttock towards 
his right foot that was rated as a 9 out of 10 on the pain 
scale.  He received lumbar epidural steroid injections which 
provided some relief.  Additional records reflect an 
assessment of moderate central stenosis and DJD.  On 
examination, the back had limited flexion and extension with 
pain.  In March 2007, he received another lumbar epidural 
steroid injection.  At that time the Veteran stated that he 
was unemployed.

In April 2007, the Veteran testified that he had difficulty 
bending over to put on his socks and that his low back 
disability was made worse by prolonged driving, walking, 
standing, ascending and descending flights of stairs, 
kneeling, bending, and climbing ladders.  He described severe 
low back pain and reported frequent use of a modified cane.

In June 2007, the Veteran complained of pain that was rated 
as a 10 out of 10 on the pain scale.  In July 2007, he 
complained of chronic lower back and bilateral lower 
extremity radicular pain.  In October 2007, his pain was 
rated as a 6 out of 10 on the pain scale.  In January 2008, 
he had limited flexion and extension of the spine.  In March 
2008, the Veteran complained of pain from the upper lumbar to 
sacral regions with sciatic pain radiating to his right leg, 
but denied radicular pain to the left leg.  He reported a 
pain level of 10 out of 10 on the pain scale.  On 
examination, he had tenderness with palpation from the 
proximal lumbar region to the sacral region.  He was unable 
to accomplish flexion secondary to pain, but was able to 
extend with pain.  The assessment was chronic low back pain 
and radiculopathy.

Pursuant to the Board's January 2008 remand, the Veteran 
underwent a VA spine examination in April 2008.  He stated 
that he was not able to bend at all and that he received a 
total of four epidural injections that provided him two to 
three weeks of relief.  It was noted that he currently worked 
in manufacturing.  He had not been hospitalized in the past 
year for treatment of his back disability and did not use any 
assistive devices.  On examination, his gait was antalgic and 
he appeared to be in a fair amount of discomfort.  He had 
extreme hypersensitivity to even light touch and palpation 
along the dorsal spinous processes of the paraspinous regions 
bilaterally in the lumbar spine, and along the PSIS 
bilaterally.  However, no muscle spasms were appreciated.  He 
refused to forward flex or rotate secondary to severe pain, 
and could extend only to 5 degrees with pain.  Lateral 
bending was to 10 degrees  bilaterally, limited by pain.  In 
a seated position, he had a positive straight leg raise 
bilaterally.  Lasegue's was attempted, but secondary to 
guarding, the examiner was unable to perform a good 
examination.  His sensation was completely intact to light 
touch along the L4, L5, and S1 distributions.  X-rays of the 
lumbar spine showed degenerative changes in the lower lumbar 
spine, with disk space narrowing at L3-L4, L4-L5, and L5-S1.  
There was posterior spur formation along the facet joints at 
L5-S1 and anteriorly at the L5-S1 region.  The impression was 
DDD disease of the lumbar spine with mechanical symptoms, 
secondary to pain.  Ranges of motion during passive, active, 
and three repetitive motions were the same.  There was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.  He did not use 
assistive devices and had no incapacitating episodes.  The 
examiner opined that compared to the December 2006 
examination, he had increased mechanical symptoms and a 
decreased range of motion without any additional functional 
impairment secondary to pain.  An MRI of the lumbar spine 
compared to one in October 2005 showed no significant 
changes.  The Veteran was diagnosed with DDD at multiple 
levels associated with subligamentous disc protrusions and 
bilateral lower lumbar facet hypertrophic changes with neural 
foraminal stensoses.

The Board finds that the Veteran is not entitled to a higher 
rating under the General Rating Formula which provides that a 
40 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  The 
medical evidence shows that on VA examination in July 2005, 
forward flexion was to 80 degrees.  On VA examination in 
December 2006, forward flexion was between 55 to 60 degrees 
with pain.  On VA examination in April 2008, the Veteran 
refused to complete flexion testing due to severe pain.  
There are no objective findings of forward flexion of the 
thoracolumbar spine to 30 degrees or less or unfavorable 
ankylosis of the entire thoracolumbar spine.  While the 
Veteran's motion of the lumbar spine is limited, that motion 
is limited to within a range of motion that warrants a 20 
percent rating, and the evidence does not show limitation to 
30 degrees flexion or less or any ankylosis.  Accordingly, 
the Board finds that the competent medical evidence does not 
support a finding that the Veteran is entitled to a rating in 
excess of 20 percent under the General Ratings Formula for 
Diseases of and Injuries of the Spine.  38 C.F.R. § 4.71a, 
DCs 5242, 5243.

The Board also finds that the Veteran is not entitled to a 
rating in excess of 20 percent based upon the diagnostic 
criteria pertaining to Intervertebral Disc Syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  VA medical records dated in 
February 2005 reflect the Veteran's report that he spent much 
of his time in bed, but on VA examination in July 2005 he 
described no incapacitating episodes or flare-ups.  On VA 
examination in December 2006 and April 2008, the Veteran 
denied having any incapacitating episodes.  The medical 
evidence does not demonstrate that the Veteran was prescribed 
bed rest by a physician in the year prior to February 2005, 
December 2006, April 2008, or at any time during the pendency 
of the period on appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in July 2005, flexion was to 80 degrees; 
extension was to 30 degrees; lateral flexion bilaterally was 
to 20 degrees; and lateral rotation was to 25 degrees 
bilaterally.  On VA examination in December 2006, flexion was 
from 55 to 60 degrees with extension to 20 degrees and left 
and right lateral bending to 25 degrees bilaterally.  On VA 
examination in April 2008, extension was to 5 degrees, but 
forward flexion could not be accomplished due to pain.  
Therefore, the Board finds that the requirements for a higher 
rating under the General Rating Formula, forward flexion of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, are not shown.  38 C.F.R. § 4.71a, DC 
5242 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.

The Veteran's left lower extremity radiculopathy and right 
lower extremity radiculopathy have each been rated as 10 
percent disabling under DC 8520, which contemplates paralysis 
of the sciatic nerve.

VA medical records dated in May 2004 reflect the Veteran's 
complaints of right leg tingling and numbness and denial of 
any weakness.  He complained of pain in his right buttock 
that radiated to his right thigh and knee with shooting.  On 
examination, there was no numbness, tingling, or focal 
weakness, and he denied any bowel or bladder incontinence.  
Motor strength was 5/5 in all extremities and a sensory 
examination was negative for any deficits.  He had brisk 
patellar reflexes with a normal gait.  The assessment was 
sciatic and low back pain likely related to DDD.  In July 
2004, senses were intact throughout the lower extremities to 
pin, light touch, temperature, and vibrations.  Straight leg 
raising elicited pain in the right lower extremity at 45 
degrees.  Reflexes were 3+ symmetrically in the bilateral 
patella.  Toes were not up-going with little response to 
Babinski's and gait was within normal limits.  In August 
2004, the Veteran denied any bowel or bladder changes, muscle 
weakness, and sensory changes.  Muscle stretch reflexes were 
2+ bilaterally at the knee and ankle, and toes were down-
going on plantar stimulation.  In September 2004, trunk and 
lower extremity strength was grossly graded 4/5 due to pain.  
However, there was no weakness or numbness of the legs, or 
bowel or bladder incontinence.  On examination, motor 
strength was 5/5 in the left lower extremity and 5-/5 in the 
right.  Senses were intact to all primary modalities.  
Straight leg raising elicited shooting pain down the right 
extremity to the knee, but the left lower extremity was 
normal.  Gait was stable while the right foot everted 
slightly.  An October 2004 report shows that trunk and lower 
extremity strength was grossly graded 5/5 without motor 
deficits.  An EMG revealed mild chronic axonal multifocal 
sensorimotor polyneuropathy with no active denervation.  In 
November 2004, the assessment was low back pain with 
radicular symptoms.  Another November 2004 report indicates 
that the Veteran had non-radiating low back pain and denied 
any bladder or bowel incontinence.  In December 2004, while 
he had no lower extremity weakness, the Veteran had 
paresthesias down the back of the right thigh just past the 
knee.  An MRI revealed lower extremity pain that was likely 
radicular with evidence of chronic axonal neuropathy.  Right 
leg radicular pain was rated as a 6 out of 10 on the pain 
scale, occasionally rated as a 10 out of 10.  While he had 
paresthesias down the back of the right thigh just past the 
knee, there was no lower extremity weakness and he denied any 
bladder or bowel incontinence or retention.

The Veteran underwent a VA spine examination in July 2005, at 
which time he complained of daily severe radicular right leg 
pain.  He was unaware of any strength loss and denied bowel 
and bladder incontinence.  On examination, he walked on his 
heels and toes without any difficulty.  Range of motion 
revealed that active and passive motions were equivalent.  
Supine examination showed brisk deep tendon reflexes 
bilaterally that were symmetric and 2+ both patellar and 
Achilles.  He had two beats of clonus bilaterally with down-
going Babinski's without evidence of any sustained clonus.  
There was no evidence of any atrophy in the lower 
extremities.  Straight leg raise to 50 degrees on the left 
caused mild back pain.  Straight leg raise to 40 degrees on 
the right caused back pain, without radicular pain in his 
leg.  Strength of the lower extremities was grossly graded 
5/5 bilaterally.  He had normal sensation to light touch 
bilaterally, but had no neurologic deficits in terms of motor 
strength in his neck and back or any sensory disturbances in 
his lower extremities.

VA medical records dated in October 2005 reflect right leg 
sciatica.  In December 2005, the Veteran had sciatica down 
his right leg.  In April 2006, he denied any bowel or bladder 
incontinence.  It was noted that he still worked as a 
maintenance mechanic, but that it was difficult.  A July 2006 
neurology note indicates that he was seen for chronic lumbago 
with radicular pain into the right buttock.

In August 2006, the Veteran continued to have chronic lower 
back pain and bilateral lower extremity radicular pain, but 
denied any bowel or bladder incontinence or lower extremity 
weakness.  A November 2006 neurology report notes that back 
pain was worse with standing at work.  He complained of 
pulsating pain from the groin down to the knee.  The front of 
the Veteran's thigh was hypersensitive, especially to touch.  
On examination, he had normal strength and a positive 
straight leg raise on the right.

The Veteran underwent a VA joints examination in December 
2006, at which time he described pain that radiated into the 
buttock and hip region and extended down the lower extremity, 
but denied any bowel or bladder incontinence.  On 
examination, strength of the quadriceps was 5/5.  He had 2+ 
symmetrical deep tendon reflexes of the patella bilaterally.  
The Achilles tendon appeared to have 1+ symmetrical deep 
tendon reflexes bilaterally.  Sensation in the superficial 
deep peroneal nerve distribution was good.  Straight leg 
raise was negative and Babinski's tests were down-going 
without evidence of clonus.

In January 2007, the Veteran complained of chronic lower back 
and bilateral lower extremity radicular pain, but had no 
bowel or bladder problems and denied leg weakness.  The lower 
extremities had 5/5 strength, +2 patellar reflex bilaterally, 
intact sensation, and positive straight leg raise bilaterally 
at 20 degrees.  In May 2007, he denied any new numbness, 
tingling, or weakness.  He had residual numbness and tingling 
in the right leg and right hip pain, but denied any bowel or 
bladder symptoms.  On examination, motor strength was 5/5 in 
the upper and lower extremities with slightly decreased 
strength in the right lower extremity due to back pain.  In 
June 2007, he reported radiation down right leg, but denied 
bowel or bladder incontinence and lower extremity weakness 
and had a negative straight leg raise bilaterally.  In July 
2007, the Veteran complained of chronic lower back and 
bilateral lower extremity radicular pain.  In March 2008, he 
reported pain from the upper lumbar region through the sacral 
region with sciatic pain that radiated to his right leg, but 
denied any radicular pain in the left leg.  On examination, 
strength of the lower extremities was 5/5, but movement 
caused lower back and right leg pain.  The assessment was 
chronic low back pain and radiculopathy.

Pursuant to the Board's January 2008 remand, the Veteran 
underwent a VA spine examination in April 2008.  He denied 
any loss of bowel or bladder control, and denied any weakness 
in the lower extremities.  He complained of numbness from his 
buttock down to the bottom of the foot on the right side.  
Deep tendon reflexes were 2+ in the patella and Achilles 
bilaterally.  Strength was 5/5 with resisted dorsiflexion, 
plantar flexion, and EHL.  Strength in the right quadricep 
was 4/5 with some mild weakness upon repetitive motion.  
Sensation was completely intact to light touch along the L4, 
L5, and S1 distributions, using light touch, monofilament and 
vibratory sensation.  There was no atrophy appreciated in the 
gastrocnemius muscles bilaterally.  Dorsalis pedis pulses 
were intact without brisk capillary refill or clonus.  
Babinski's tests were negative bilaterally.  No neurological 
findings were found on examination and he was found to be 
grossly intact neurologically.  The examiner opined that no 
neurologic deficit was seen.

On VA neurologic examination in April 2008, the Veteran 
complained of constant pain that radiated down both legs, 
with the right worse than the left, rated as a 10 out of 10 
on the pain scale.   He felt that his leg strength was 
"okay," but noted tingling in his feet with no definitive 
numbness.  On motor examination, strength of the lower 
extremities, hip flexion, dorsiflexion, and plantar flexion 
was 5/5.  Fine movements such as foot tapping were intact 
bilaterally.  Sensory examination was "okay" for position 
and vibratory sense.  The examiner could not elicit any nerve 
root distribution sensory loss in the legs.  Reflexes were 
intact and brisk at the knees and ankles which were 2- 3+ and 
his gait was normal.  He could briefly stand on either foot 
alone and Romberg's test was negative.  He was diagnosed with 
bilateral lumbosacral radiculopathy that was mild in nature.  
The rationale provided was that there was no loss of ankle 
reflexes on examination and a dermatomal nerve root 
distribution sensory loss was not elicited.  In addition, the 
examiner noted that compared to his December 2006 visit the 
Veteran's radiculopathies appeared unchanged.

Accordingly, the Board finds that the Veteran's left and 
right leg radiculopathy symptoms are compatible with 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  There are no organic changes, such as muscle atrophy 
or trophic changes that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.  Further, on VA neurological 
examination in April 2008, the examiner diagnosed the Veteran 
with only mild lumbosacral radiculopathy and opined that when 
compared to the December 2006 examination, the Veteran's 
radiculopathy appeared unchanged.  Accordingly, the Board 
finds that the Veteran is entitled to no more than separate 
10 percent ratings for neurological manifestations of his low 
back disability pursuant to DC 8520.

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  On VA 
examination in July 2005, the examiner opined that ranges of 
motion during passive, active, and repetitive motions were 
the same without any limitation secondary to weakness, 
fatigability, incoordination, or flare-ups.  On VA 
examination in December 2006, there was no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  On VA examination in April 
2008, ranges of motion during passive, active, and three 
repetitive motions were the same.  There was no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  He did not use any assistive 
devices and did not have any incapacitating episodes.  It is 
worth noting that the Veteran was unable to complete flexion 
due to severe pain.  However, the examiner opined that there 
was no additional functional impairment secondary to pain.  
The Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, incoordination, fatigability, and pain on motion in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board 
finds that there is no basis for assigning a rating in excess 
of 20 percent because the evidence does not show that the 
Veteran's range of motion with pain is limited to 30 degrees 
of flexion or less as required for a higher rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been frequently hospitalized for 
treatment of his low back disability since his service.  
Neither does the record reflect marked interference with his 
employment.  Here, the records show that the Veteran had 
difficulty working as a mechanic and then secured employment 
in manufacturing.  While a March 2007 VA medical record 
indicates that he was unemployed, in April 2007 the Veteran 
testified that he ha been laid off from his job as a 
maintenance mechanic and was currently employed as a security 
guard.  While the evidence shows that the Veteran has 
difficulty with bending, stooping, and standing, the evidence 
does not reflect that his low back disability caused a marked 
interference with his employment beyond that contemplated by 
the assigned ratings nor has he submitted any objective 
evidence of the same.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the Veteran's own contention as to the 
severity of his low back disability with radiculopathy.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the Veteran is not competent to provide an opinion 
requiring medical knowledge, such as whether the current 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the Veteran's own assertions do 
not constitute competent medical evidence in support of a 
rating in excess of 20 percent for his low back disability, 
or in excess of 10 percent each for the mild incomplete 
paralysis of the lower extremities.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurological manifestations of the 
Veteran's low back disability have warranted no more than a 
20 percent rating at any time during the pendency of this 
appeal and that the associated neurologic leg disabilities 
warranted no more than 10 percent ratings during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds 
that the preponderance of the evidence is against the claims 
for increase, and those claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for a low back disability is 
denied.

An initial rating in excess of 10 percent for right leg 
radiculopathy is denied.

An initial rating in excess of 10 percent for left leg 
radiculopathy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


